Per Curiam,
The controlling question in this case is whether the share of Elias Becker in the estate of his father, John Becker, Sr., should be distributed as real or personal estate. If it is personal estate, it is conceded the distribution, made by the learned auditor, and approved by the court below, is right. The doctrine of conversion, as stated by Justice Williams in McClure’s Appeal, 72 Pa. 414, is undoubtedly the rule in Pennsylvania : “ The rule is well settled that land directed to be converted into money, or money into land, is to be regarded in equity as that species of property into which one or the other is so directed to be converted; and this rule obtains whether the direction is given by deed or will. But the direction to convert must be positive and explicit, irrespective of all contingencies and independent of all discretion.” We do not think the will of John Becker, Sr., contains a positive and explicit direction to convert. While in one portion of the will there is a direction to the executors, who are also the trustees of Elias, to purchase a property at some convenient place for his use during his natural life, there is also the direction in another part of the will “to put Elias’s share to interest or purchase a property for his use.” This would seem to leave an option with the trustees. In point of fact, they did not purchase a property for his use. His share remained money in fact, and was so distributed after his death. In this we see no error.
The decree is affirmed, and the appeal dismissed at the costs of the appellant.